


Exhibit 10.1
CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (this “Agreement”) is entered into as of
March 1, 2013 (the “Effective Date”), by and between Jeffrey Wahba (the
“Consultant”), and Farmer Bros. Co., a Delaware corporation (the “Company”). The
Consultant and the Company are collectively referred to herein as the “Parties.”


RECITALS


WHEREAS, the Company is engaged in the business of foodservice manufacturing and
distribution; and


WHEREAS, the Company and the Consultant are parties to that certain Second
Amended and Restated Employment Agreement, dated as of February 13, 2012 (the
“Employment Agreement”), pursuant to which the Consultant served as Treasurer
and Chief Financial Officer of the Company through February 28, 2013; and


WHEREAS, the Consultant’s employment with the Company terminated on February 28,
2013; and


WHEREAS, the Company wishes to engage the Consultant as an independent
contractor for the Company for the purpose of acting as interim Chief Financial
Officer from and after the Effective Date on the terms and conditions set forth
below; and


WHEREAS, the Consultant wishes to provide the Services (as defined below) in
accordance with the terms of this Agreement; and


WHEREAS, each Party is duly authorized and capable of entering into this
Agreement.


NOW, THEREFORE, in consideration of the above recitals and the mutual promises
and benefits contained herein, the Parties hereby agree as follows:


1.
RESPONSIBILITIES



(a) Of the Consultant. The Consultant agrees to do each of the following
(collectively, the “Services”):


(i)
Perform the services generally completed by the Chief Financial Officer of the
Company, which include oversight responsibility for all financial (including
treasury functions), accounting and compliance functions of the Company.
Compliance responsibilities include oversight responsibility for compliance with
the Company’s obligations under tax, securities and other applicable laws;



(ii)
Serve as the Chief Compliance Officer under the Company’s Code of Conduct and
Ethics;



(iii)
Serve as a director and officer of the Company’s subsidiaries, and in any
fiduciary position with respect to any employee benefit plans or trusts
established by the


    

--------------------------------------------------------------------------------



Company, to the same extent the Consultant was serving prior to the Effective
Date; and


(iv)
Devote time, energy, and ability to the performance of his duties as may be
determined by the Chief Executive Officer; provided it is understood that the
Consultant has other commitments and may not necessarily be able to commit all
of the time deemed necessary to complete such duties;



(v)
Communicate with the Company regarding progress the Consultant has made in
performing the Services; and



(vi)
Provide services that are reasonably satisfactory and acceptable to the Company.



(b)Of the Company. The Company agrees to do each of the following:


(i)
Engage the Consultant as an independent contractor to perform the Services of an
Interim Chief Financial Officer;



(ii)
Provide relevant information and tools, including cell phone and computer, to
assist the Consultant with the performance of the Services; and



(iii)
Satisfy all of the Consultant’s reasonable requests for assistance in its
performance of the Services.



2.        NATURE OF RELATIONSHIP


(a)Independent Contractor Status. The Consultant agrees to perform the Services
hereunder solely as an independent contractor. The Parties agree that nothing in
this Agreement shall be construed as creating a joint venture, partnership,
franchise, agency, employer/employee, or similar relationship between the
Parties. The Consultant is and will remain an independent contractor in its
relationship to the Company and shall not be considered or deemed to be an
employee of the Company for any purpose, including without limitation, for
purposes of any pension, bonus, equity or other benefit plan which the Company
makes available to its employees. The Company shall not be responsible for
withholding taxes with respect to the Consultant’s compensation hereunder. The
Consultant shall have no claim against the Company hereunder or otherwise for
any form or type of benefits, including, without limitation, vacation pay, sick
leave, retirement benefits, disability, social security, worker’s compensation,
or unemployment insurance benefits. Nothing in this Agreement shall create any
obligation between either Party and a third party.


(b)Reliance by the Company. The Company has entered into this Agreement in
reliance on information provided by the Consultant, including the Consultant’s
express representation that it is an independent contractor and in compliance
with all applicable laws related to work as an independent contractor.


3.        TERM


The term of this Agreement shall commence as of the Effective Date and shall
thereafter continue until such time as this Agreement is terminated in
accordance with Paragraph 9 (the “Term”).





--------------------------------------------------------------------------------



4.        CONFIDENTIAL INFORMATION


(a)The Consultant acknowledges that during the course of providing Services
hereunder, he will be given or will have access to non-public and confidential
business information of the Company which will include information concerning
pending or potential transactions, financial information concerning the Company,
information concerning the Company’s product formulas and processes, information
concerning the Company’s business plans and strategies, information concerning
Company personnel and vendors, and other non-public proprietary information of
the Company (all collectively called “Confidential Information”). All of the
Confidential Information constitutes “trade secrets” under the Uniform Trade
Secrets Act. The Consultant covenants and agrees that during and after the Term
he will not disclose such information or any part thereof to anyone outside the
Company or use such information for any purpose other than the furtherance of
the Company’s interests without the prior written consent of the Company.


(b)The Company and the Consultant agree that the covenants set forth in
Paragraph 4(a) are reasonably necessary for the protection of the Company’s
Confidential Information and that a breach of the foregoing covenants will cause
the Company irreparable damage not compensable by monetary damages, and that in
the event of such breach or threatened breach, at the Company’s election, an
action may be brought in a court of competent jurisdiction seeking a temporary
restraining order and a preliminary injunction against such breach or threatened
breach.


(c)The covenants and agreements of the Consultant contained in this Paragraph 4
shall survive the termination of this Agreement.


5.        REPRESENTATIONS AND WARRANTIES


(a)
The Parties each represent and warrant as follows:



(i)
Each Party has full power, authority, and right to perform its obligations under
the Agreement;



(ii)
This Agreement is a legal, valid, and binding obligation of each Party,
enforceable against it in accordance with its terms (except as may be limited by
bankruptcy, insolvency, moratorium, or similar laws affecting creditors’ rights
generally and equitable remedies); and



(iii)
Entering into this Agreement will not violate the charter or bylaws of either
Party or any material contract to which that Party is also a party.



(b)
The Consultant hereby represents and warrants as follows:



(i)
The Consultant has the sole right to control and direct the means, details,
manner, and method by which the Services required by this Agreement will be
performed;



(ii)
The Consultant has the right to perform the Services required by this Agreement
at any place or location, and at such times as the Consultant shall determine;



(iii)
The Services shall be performed in accordance with standards prevailing in the
Company’s industry, and shall further be performed in accordance with and shall
not violate any applicable laws, rules, or regulations, and the Consultant shall
obtain




--------------------------------------------------------------------------------



all permits or permissions required to comply with such standards, laws, rules,
or regulations; and


(iv)
The Services required by this Agreement shall be performed by the Consultant and
the Company shall not be required to hire, supervise, or pay anyone to help the
Consultant perform such Services.



(c)
The Company hereby represents and warrants as follows:



(i)
The Company will make timely payments of amounts earned by the Consultant under
this Agreement;



(ii)
The Company shall notify the Consultant of any changes to its procedures
affecting the Consultant’s obligations under this Agreement at least 30 days
prior to implementing such changes; and



(iii)
The Company shall provide such other assistance to the Consultant as the Company
deems reasonable and appropriate.



6.        COMPENSATION


(a)Terms and Conditions. The Company shall pay the Consultant at a rate of
$285/hr. In addition, the COBRA benefits provided under the Employment Agreement
shall be extended by the number of months during which the Consultant provides
Services hereunder.


(b)Timing of Payment. Payments for Services shall be made to the Consultant on a
bi-weekly basis within one week after the receipt of an invoice from the
Consultant.


(c)Expenses. Any reasonable expenses incurred by the Consultant in the
performance of this Agreement shall be the Company’s responsibility, which are
reimbursable by the Company in accordance with the Company’s standard expense
reimbursement procedures.


(d)Taxes. The Consultant is solely responsible for the payment of all income,
social security, employment-related, or other taxes incurred as a result of the
performance of the Services by the Consultant under this Agreement and for all
obligations, reports, and timely notifications relating to such taxes. The
Company shall have no obligation to pay or withhold any sums for such taxes.


7.        WORK FOR HIRE


The Consultant expressly acknowledges and agrees that any work prepared by the
Consultant under this Agreement shall be considered “work for hire” and the
exclusive property of the Company unless otherwise specified. To the extent such
work may not be deemed a “work for hire” under applicable law, the Consultant
hereby assigns to the Company all of its right, title, and interest in and to
such work. The Consultant shall execute and deliver to the Company any
instruments of transfer and take such other action that the Company may
reasonably request, including, without limitation, executing and filing, at the
Company’s expense, copyright applications, assignments, and other documents
required for the protection of the Company’s rights to such materials.





--------------------------------------------------------------------------------



8.        NO CONFLICT OF INTEREST; OTHER ACTIVITIES


The Consultant hereby represents and warrants to the Company, and covenants to
the Company, that the Consultant is, and will be, obliged under any contract,
obligation or other duty that conflicts with or is inconsistent with this
Agreement. During the Term, the Consultant is free to engage in other
independent contracting activities; provided, however, the Consultant shall not
accept work, enter into contracts, or accept obligations inconsistent or
incompatible with the Consultant’s obligations or the scope of Services to be
rendered for the Company pursuant to this Agreement.


9.        TERMINATION


This Agreement may be terminated:


(a)by either party on provision of thirty (30) days written notice to the other
Party, with or without cause;


(b)by either Party for a material breach of any provision of this Agreement by
the other Party, if the other Party’s material breach is not cured within
fifteen (15) days of receipt of written notice thereof; or


(c)by the Company at any time and without prior notice, if the Consultant (i) is
convicted of any felony , (ii) is convicted of any crime involving moral
turpitude, fraud or misrepresentation, (iii) fails or refuses to comply with the
written policies or reasonable directives of the Company, (iv) is guilty of
serious misconduct in connection with performance under this Agreement; or (v)
breaches any provision of Paragraph 4 above.


The Term shall end upon the termination of this Agreement. Following the
termination of this Agreement for any reason, the Company shall promptly pay the
Consultant any outstanding amounts for Services rendered before the effective
date of the termination. Termination of this Agreement shall constitute the
Consultant’s resignation from any director or officer position the Consultant
has with any of the Company’s subsidiaries and from all fiduciary positions the
Consultant holds with respect to any employee benefit plans or trusts
established by the Company. The Consultant agrees that this Agreement shall
serve as written notice of resignation in the foregoing circumstances.


10.        RETURN OF PROPERTY


Immediately upon termination of this Agreement or other request by the Company,
the Consultant agrees to return to the Company all Confidential Information and
all other Company products, samples, models, or other property and all
documents, retaining no copies or notes, relating to the Company’s business
including, but not limited to, reports, abstracts, lists, correspondence,
information, computer files, computer disks, and all other materials and all
copies of such material obtained by the Consultant during and in connection with
his performance of Services hereunder. All Confidential Information and all
other files, records, documents, blueprints, specifications, information,
letters, notes, media lists, original artwork/creative, notebooks, and similar
items relating to the Company’s business, whether prepared by the Consultant or
otherwise coming into its possession, shall remain the Company’s exclusive
property.





--------------------------------------------------------------------------------



11.        INDEMNIFICATION


(a)Of Company by Consultant. The Consultant shall indemnify and hold harmless
the Company and its officers, directors, stockholders, employees, agents,
contractors, affiliates, subsidiaries, successors, and assigns from and against
any and all damages, liabilities, costs, expenses, claims, and/or judgments,
including, without limitation, reasonable attorneys’ fees and disbursements
(collectively, the “Claims”) that any of them may suffer from or incur and that
arise or result from (i) any gross negligence or willful misconduct of the
Consultant arising from or connected with Consultant’s carrying out of his
duties under this Agreement, (ii) the Consultant’s breach of any of his
obligations, agreements, or duties under this Agreement, or (iii) any penalty,
fine or interest imposed by any governmental authority (including any taxing
authority) as a result of the Consultant not being treated as an independent
contractor for any purpose.


(b)Of Consultant by Company. During the Term, the Consultant shall be entitled
to indemnification upon the terms and subject to the conditions set forth in
that certain Indemnification Agreement, dated as of February 25, 2010 (the
“Indemnification Agreement”), between the Company and the Consultant. In
addition, the Company agrees to include the Consultant’s name as a “named
insured” under the Company’s D&O insurance policy during the Term.


12.        USE OF TRADEMARKS


The Consultant recognizes the Company’s right, title, and interest in and to all
service marks, trademarks, and trade names used by the Company and agrees not to
engage in any activities or commit any acts, directly or indirectly, that may
contest, dispute, or otherwise impair the Company’s right, title, and interest
therein, nor shall the Consultant cause diminishment of value of said trademarks
or trade names through any act or representation. The Consultant shall not apply
for, acquire, or claim any right, title, or interest in or to any such service
marks, trademarks, or trade names, or others that may be confusingly similar to
any of them, through advertising or otherwise. Effective as of the termination
of this Agreement, the Consultant shall cease to use all of the Company’s
trademarks, marks, and trade names.


13.        MODIFICATION


No amendment, change, or modification of this Agreement shall be valid unless in
writing and signed by both Parties.


14.        ASSIGNMENT


The Company shall have the right to assign its rights and delegate its duties
under this Agreement in whole or in part without the consent of the Consultant.
The Consultant may not, without the written consent of the Company, assign,
subcontract, or delegate its obligations under this Agreement, except that the
Consultant may transfer the right to receive any amounts that may be payable to
him for his services under this Agreement, which transfer will be effective only
after receipt by the Company of written notice of such assignment or transfer.


15.        SUCCESSORS AND ASSIGNS


All references in this Agreement to the Parties shall be deemed to include, as
applicable, a reference to their respective permitted successors and assigns.
The provisions of this Agreement shall be binding on and shall inure to the
benefit of the permitted successors and assigns of the Parties.





--------------------------------------------------------------------------------



16.        FORCE MAJEURE


A Party shall be not be considered in breach of or in default under this
Agreement on account of, and shall not be liable to the other Party for, any
delay or failure to perform its obligations hereunder by reason of fire,
earthquake, flood, explosion, strike, riot, war, terrorism, or similar event
beyond that Party’s reasonable control (each a “Force Majeure Event”); provided,
however, if a Force Majeure Event occurs, the affected Party shall, as soon as
practicable:


(a)notify the other Party of the Force Majeure Event and its impact on
performance under this Agreement; and


(b)use reasonable efforts to resolve any issues resulting from the Force Majeure
Event and perform its obligations hereunder.


17.        NO IMPLIED WAIVER


The failure of either Party to insist on strict performance of any covenant or
obligation under this Agreement, regardless of the length of time for which such
failure continues, shall not be deemed a waiver of such Party's right to demand
strict compliance in the future. No consent or waiver, express or implied, to or
of any breach or default in the performance of any obligation under this
Agreement shall constitute a consent or waiver to or of any other breach or
default in the performance of the same or any other obligation.


18.        NOTICE


Any notice or other communication provided for herein or given hereunder to a
Party hereto shall be in writing and shall be given in person, by overnight
courier, or by mail (registered or certified mail, postage prepaid,
return-receipt requested) to such Party as follows (or to such other address as
such Party may designated from time to time for purposes of this Paragraph 17 by
notice to the other Party):


If to the Company:


Mr. Michael Keown
Farmer Bros. Co.
20333 S. Normandie Ave.
Torrance, CA 90502


If to the Consultant:


Mr. Jeffrey Wahba
3105 Poinsettia Avenue
Manhattan Beach, CA 90266
e-mail: jeff_wahba@msn.com


19.        GOVERNING LAW


This Agreement shall be governed by the laws of the state of California. In the
event that any litigation or other legal proceeding results from or arises out
of this Agreement or the performance thereof, the prevailing Party shall be
entitled to recover its reasonable attorneys’ fees, court costs, and all other
expenses, whether



--------------------------------------------------------------------------------



or not taxable by the court as costs, in addition to any other relief to which
the prevailing Party may be entitled.


20.        COUNTERPARTS/ELECTRONIC SIGNATURES


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. For purposes of this Agreement, use of a facsimile, e-mail, or other
electronic medium shall have the same force and effect as an original signature.


21.        SEVERABILITY


Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal, or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality, or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed, and enforced in
such jurisdiction as if such invalid, illegal, or unenforceable provisions had
never been contained herein.


22.        ENTIRE AGREEMENT


This Agreement and the Indemnification Agreement constitute the entire agreement
between the Parties as to the matters discussed herein and supersede any prior
or contemporaneous negotiations, representations, promises, agreements and/or
understandings of the Parties with respect to such matters, whether written or
oral, except as specifically set forth in this Agreement. The Parties expressly
acknowledge and agree that nothing contained herein shall affect (i) the
continuing rights and obligations of the Parties under the Employment Agreement,
or (ii) vesting and exercise of all equity awards received under the Farmer
Bros. Co. 2007 Omnibus Plan (the “Omnibus Plan”), which shall be governed by the
terms and conditions of the Omnibus Plan and the applicable award agreements.
The Parties acknowledge that the Change in Control Severance Agreement, dated as
of February 25, 2010, between the Consultant and the Company, automatically
terminated upon the Consultant’s termination of employment on February 28, 2013.


23.        HEADINGS


Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
set forth above.


COMPANY:                        FARMER BROS. CO.




By:/s/ MICHAEL H. KEOWN    
Name: Michael H. Keown
Title: President and Chief Executive Officer




CONSULTANT:
/s/ JEFFREY A. WAHBA    
Jeffrey A. Wahba

